                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ADAM GOLDMAN and ALL STYLE
TILE, INC.,

       Plaintiffs,

v.                                                            Case No: 8:19-cv-1537-T-36AEP

ROSANNA ABBOTT-DICKENSON,
TERRIS VANSHAWN WILLIAMS, SR.,
USAA BANK, CENTENNIAL BANK,
CENTER STATE BANK, MAGNIFY
CREDIT UNION, DAISY HARTBARGER,
IAN JOHNSON, BRI RAMIREZ, JIM
O’NEILL and SUZAN WEISS,

       Defendants.
                                              /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Anthony E. Porcelli on January 10, 2020 (Doc. 14).         In the Report and

Recommendation, Magistrate Judge Porcelli recommends that Plaintiffs’ Amended Complaint

(Doc. 12) be dismissed and this case be closed. All parties were furnished copies of the Report

and Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C.

§ 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now
      ORDERED AND ADJUDGED:

      (1)    The Report and Recommendation of the Magistrate Judge (Doc. 14) is adopted,

             confirmed, and approved in all respects and is made a part of this Order for all

             purposes, including appellate review.

      (2)    Plaintiffs’ Amended Complaint (Doc. 12) is DISMISSED.

      (3)    The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on January 27, 2020.




Copies to:
The Honorable Anthony E. Porcelli
Counsel of Record




                                               2
